IN THE SUPREME COURT OF PENNSYLVANIA




In the   Matter of                                :   No. 168 DB 2017 (No. 4 RST 2018)



MARGARET           J.   PANE-TUFANO               :   Attorney Registration No. 82235

PETITION FOR REINSTATEMENT
 FROM INACTIVE STATUS                             :   (Out of State)


                                              ORDER

 PER CURIAM


           AND NOW, this      2nd   day of February, 2018, the Report and Recommendation of

 Disciplinary Board Member dated January 24, 2018, is approved and          it is   ORDERED that

 Margaret     J.   Pane-Tufano, who has been on Inactive Status, has never been suspended

 or disbarred, and has demonstrated that she has the moral qualifications, competency

 and learning in law required for admission to practice in the Commonwealth, shall be and

 is,   hereby reinstated to active status as a member of the Bar of this Commonwealth. The

 expenses incurred by the Board in the investigation and processing of this matter shall

 be paid by the Petitioner.